Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 11/22/2022.
Claims 1, 4, 5, 6, 7, 8, 10, and 11 were previously pending in this Application.
Claims 1 and 4 are amended.
Claims 1, 4, 5, 6, 7, 8, 10, and 11 are currently pending in this Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 

Response to Arguments
With respect to the rejections made under 35 U.S.C. § 112(a), Applicant’s arguments filed on 11/22/2022, see pages 5 - 6, the Examiner has considered the Applicant’s arguments as they relate to claim 1, and the arguments are persuasive. The previous rejection of claim 1 under 35. U.S.C. § 112(a) has been removed.  

With respect to the rejections made under 35 U.S.C. § 101, Applicant’s arguments filed on 1122/2022, see page 6 and 7, with respect to claims 1, 4, 5, 6, 7, 8, 10 and 11, these claims are still rejected under 35 U.S.C. § 101.

Applicant argues, see page 7, that the amended limitations provide features that reflect “an improvement to the technical field of evaluation of a service provider” and thereby integrated into a practical application in Step 2A prong 2.  Examiner respectfully disagrees with the analysis of the amended limitations for 101 eligibility in Step 2A prong 2.  As detailed below, the additional elements of the amended limitations include the additional element of a timer, configured to provide a timing signal.  The additional element of a timer amounts to generic computer components and is recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Furthermore, improvement to evaluation of a service provider, is not an improvement to a technical field.  The improvement is to the judicial exception set forth in claim 1 of concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or performed with pen and paper.  For the reasons stated above, Examiner finds Applicant’s arguments unpersuasive and respectfully maintains the rejection under 35 U.S.C. § 101.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 5, 6, 7, 8, 10, and 11 are rejected under 35 U.S.C 101 because the claimed invention is directed to a Judicial Exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 4-8, and 10-11 are directed to a machine and pass step 1 of the 2019 PEG.
As per claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of: …obtaining a countenance of a service user based on machine learning techniques; …calculate degree-of-smile information indicating a degree of smile of the countenance of the service user based on a change of the countenance; and calculate an evaluation on a service provider from the degree-of-smile information… obtaining environmental information which is information of a service providing location or information external of the service providing location… refers to the environmental information and corrects the evaluation on the service provider… obtaining location information of the service providing location… refers to the location information and corrects the evaluation on the service provider…, wherein the environmental information further comprises famous spots based on the service providing location and the location information comprises a popularity of the famous spots… determine whether the countenance of the service user is related to or has nothing to do with the service provider to correct2Customer No.: 31561Docket No.: 097642-US-540-PCTApplication No.: 16/757,423 the evaluation on the service provider based on the environmental information, the location information, or member information comprising a preference of the famous spots of the service user, as drafted, cover Mental Processes.  That is obtaining information from the countenance of a service user, obtaining environmental information, obtaining location information, then determining whether the countenance of the service user is related to the provider or not in order to correct an evaluation of a service provider, are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or performed with pen and paper.  The limitations of: …calculate the degree of smile information based on an average of the degree of smile of the service user obtained at every predetermined time; …calculate the degree of smile information based on an accumulation of time during which the degree of smile of the service user is outside a predetermined range; as drafted, cover mathematical concepts.  That is calculating degree of smile information based on an average of the degree of smile or based on an accumulation of time during which the degree of smile of the user is outside a predetermined range are concepts that can be defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations Therefore, the claim recites abstract ideas.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a camera, a processor, an image detector that comprises a light detection and ranging (LIDAR), a radar, a sonar, or the camera; a location detector that comprises a GPS antenna, a Wi-Fi antenna, a compass, or an acceleration sensor.  The additional elements of a camera, a processor, a GPS antenna, a Wifi antenna, and a timer amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  With respect to the additional elements of an image detector, light detection and ranging (LIDAR), a radar, a sonar, a location detector, a compass, and an acceleration sensor, these additional elements amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a camera, a processor, a GPS antenna, a Wifi antenna, and a timer amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, the additional elements of an image detector, light detection and ranging (LIDAR), a radar, a sonar, a location detector, a compass, and an acceleration sensor, amount to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The same reasoning applies with regards to the Step 2B analysis.  The claim is therefore not patent eligible.
As per claim 4, claim 4 only further narrows the abstract idea of claim 1, while including the additional elements of a camera and processor.  The camera and processor are recited at a high level of generality such they amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore, the additional elements do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 5, claim 5 recites the same abstract idea as claim 1, in addition, claim 5 contains the additional elements of evaluation devices, a first transmitter, a server, a second transmitter performing communication with the first transmitter, a memory recorder, and a first display.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore, the additional elements do not integrate the judicial exception into a practical application and do not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 6, claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of: The evaluation system as claimed in claim 5,…obtains least one service user3Customer No.: 31561Docket No.: 097642-US-540-PCTApplication No.: 16/757,423 property of age, gender, nationality, and ethnicity of the service user, and the number of times of use of service, displays the evaluation on the service provider in a state classified for each of the service user property, as drafted covers certain methods of organizing human activity.  That is, obtaining user properties and displaying an evaluation of a service provider, represent commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Therefore, the claim recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a camera and a first display.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a camera and a first display, represent generic computer components and are recited at a high level of generality such that it amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 7, claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With respect to the revised Step 2A, Prong 1 of the 2019 PEG, the limitations of The evaluation system as claimed in claim 5,…obtains a countenance of a passenger, …calculates an evaluation on a driver driving a vehicle in which the passenger takes a ride, as drafted, covers mental processes.  That is, obtaining a countenance of a passenger, and calculating an evaluation on a driver driving a vehicle, are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) or performed with pen and paper.  Therefore, the claim recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a camera  and a processor.  These additional elements amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a camera and a processor, represent generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here and does not amount to an inventive concept.  The claim is therefore not patent eligible.
As per claim 8, claim 8 recites the evaluation system as claimed in claim 5, and therefore the same abstract idea, as claimed in claim 5. See relevant rejection to claim 5.  In addition, claim 5 recites an additional element of a vehicle.  The additional element of a vehicle amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  In this instance merely associating the evaluation system as claimed in claim 5, with a vehicle.  Therefore, additional element does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is not patent eligible.
As per claim 10, claim 10 only further narrow the abstract idea of claim 1, and contains no new additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 11, claim 11 recites the evaluation device as claimed in claim 1, and therefore the same abstract idea, as claimed in claim 1. See relevant rejection to claim 1.  In addition, claim 11 recites an additional element of a vehicle.  The additional element of a vehicle amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  In this instance merely placing the evaluation device as claimed in claim 1, within a vehicle.  Therefore, the additional element does not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is not patent eligible.

Allowable Subject Matter
Claims 1, 4, 5, 6, 7, 8, 10, and 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. § 101, as set forth in this Office Action.
For relevant discussion, see the section labeled Novel/Non-Obvious within the Non-Final Rejection Office Action issued on 04/08/2022.
The most relevant prior art of record includes:
Bonazzoli, US 9760767 B1 is directed to evaluation devices and rating systems using image capturing of facial features in order to determine an emotional state. 
Ferguson, US 10029696 B1 is directed to image capturing that contains environmental information and determining events based on the captured environmental information and calculating driver scores. 
Pao, “Emotion Detection Through Facial Feature Recognition” is directed to techniques for capturing facial features and calculating the emotion or mood of a person based on the changes of detected features. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER P BROCKMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628